Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adam Kiedrowski on 10/15/2021.

The application has been amended as follows: 

1.	(Currently Amended) An endoscope sheath comprising:
a tubular member extending from a proximal-most end to a distal-most end along a longitudinal axis and including a tubular wall; and                     a positioning device located on the tubular member;               wherein the endoscope sheath is configured to receive a portion of an endoscope;               wherein the positioning device is a crimp that is configured to prevent distal movement of the portion of the endoscope relative to the tubular member; [[and]]
wherein the crimp comprises first and second cuts formed in the distal-most end of the tubular member that extend through the tubular wall in a proximal direction; and
wherein the crimp is folded in a direction of the longitudinal axis such that the crimp is proximally offset from the distal-most end of the tubular member.

34.	(Currently Amended) An endoscope sheath comprising: 
extending from a proximal-most end to a distal-most end along a longitudinal axis and including a tubular wall; and 
a positioning device; 
wherein the tubular member is configured to receive a portion of an endoscope; and 
wherein the positioning device comprises a crimp that is configured to prevent distal movement of the portion of the endoscope relative to the tubular member, 
wherein the crimp is a portion of the tubular member that is folded, and 
wherein the crimp is defined by first and second cuts in the tubular member that begin at a distal-most end of the tubular member and extend through the tubular wall in a direction towards a proximal end of the tubular member[[.]]; and
wherein the crimp is folded in a direction of the longitudinal axis such that the crimp is proximally offset from the distal-most end of the tubular member.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or fairly suggest either singly or in combination the claimed endoscope sheath comprising, inter alia, a positioning device, wherein the positioning device is a crimp; and wherein the crimp is folded in a direction of the longitudinal axis such that the crimp is proximally offset from the distal-most end of the tubular member.
Adams teaches an endoscope sheath (sheath 280; figs 17, 18; [0088]) comprising: a tubular member (sleeve section 282); and a positioning device (deformations 288, 290, 292; [0089]) located on the tubular member wherein the endoscope sheath is configured to receive a portion of an endoscope (figs 17, 18), and the positioning devices as deformations of the sheath itself ([0089]).  However, Adams does not teach the positioning devices as crimps folded in a direction of the longitudinal axis such that the crimp is proximally offset from the distal-most end of 
Iqbal teaches restraining elements as deformations of a tubular sheath in the form of tabs 148, figs 13, 14 which are used to help restrain elements inserted into the lumen of the stop tube 134, the tabs which are bent on a longitudinal axis in a radial direction versus a transverse axis.  However, Iqbal does not teach the positioning devices as crimps folded in a direction of the longitudinal axis such that the crimp is proximally offset from the distal-most end of the tubular member, therefore Iqbal does not meet all the limitations of the currently pending claim
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795